Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 04, 2020

The Court of Appeals hereby passes the following order:

A21A0071. JONATHAN ANDERSON v. THE STATE.

      Jonathan Anderson was convicted of enticing a child for indecent purposes,
statutory rape, sexual battery, and three counts of child molestation. Following the
denial of his motion for new trial, Anderson timely appealed. This Court vacated the
judgment of the trial court and remanded the case for further proceedings on
Anderson’s claim of ineffective assistance of counsel. Anderson v. State, Case No.
A15A2163 (decided March 22, 2016). Following a ruling on Anderson’s
ineffectiveness claim, the case was re-transmitted to this Court, and we affirmed
Anderson’s convictions. Anderson v. State, Case No. A17A0266 (decided Jan. 26,
2017). In November 2019, Anderson filed a pro se motion to vacate a void sentence,
arguing that “extrajudicial collusion and conspiracy” in the form of secret
proceedings held on the petition for writ of habeas corpus he filed prior to trial
divested the trial court of jurisdiction and rendered his sentence void. The trial court
denied the motion, and Anderson filed this direct appeal. We lack jurisdiction.
      A direct appeal may lie from an order denying or dismissing a motion to vacate
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper v. State, 286 Ga. 216, 217 n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a
void sentence generally are limited to claims that – even assuming the existence and
validity of the conviction for which the sentence was imposed – the law does not
authorize that sentence, most typically because it exceeds the most severe punishment
for which the applicable penal statute provides.” Von Thomas v. State, 293 Ga. 569,
572 (2) (748 SE2d 446) (2013). Therefore, when a sentence is within the statutory
range of punishment, it is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483)
(2004).
      Here, Anderson’s motion to vacate a void sentence does not argue that his
sentence exceeded the maximum allowable punishment. Rather, his argument
challenges his convictions. This does not constitute a valid void sentence claim. Id.
The Supreme Court has made clear that a motion seeking to challenge an allegedly
invalid or void judgment of conviction “is not one of the established procedures for
challenging the validity of a judgment in a criminal case” and that an appeal from the
denial of such a motion is subject to dismissal. Roberts v. State, 286 Ga. 532 (690
SE2d 150) (2010). Thus, Anderson is not authorized to collaterally attack his
convictions in this manner. Because Anderson has not raised a colorable void
sentence claim, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/04/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.